In re United States Fid/Gty Co.; T & J Truck Services; applying for reconsideration of the March 21, 1986, 484 So.2d 674, denial for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. CA-2366; Parish of Orleans, Civil District Court, Div. “K”, No. 7710019.
Dismissed. Considering the foregoing motion and verification, let the application on new grounds for reconsideration of writ of certiorari and review on behalf of defendants-appellees, T & J Truck Services, Inc. and United States Fidelity and Guaranty Company for review of the decision of the Fourth Circuit Court of Appeal, Number CA 2366, be and the same is hereby dismissed.